Exhibit 10.2

PLEDGE AND SECURITY AGREEMENT

          THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified
from time to time, this “Security Agreement”) is entered into as of April 30,
2009, by and between Escalade, Incorporated, an Indiana corporation (the
“Grantor”), and JPMorgan Chase Bank, N.A., in its capacity as administrative
agent (the “Administrative Agent”) for the Lenders party to the Credit Agreement
referred to below.

PRELIMINARY STATEMENT

          The Grantor, the Administrative Agent, the other Loan Parties and the
Lenders are entering into a Credit Agreement dated as of even date herewith, (as
it may be amended or modified from time to time, the “Credit Agreement”). The
Grantor is entering into this Security Agreement in order to induce the Lenders
to enter into and extend credit to the Grantor under the Credit Agreement.

          ACCORDINGLY, the Grantor and the Administrative Agent, on behalf of
the Lenders, hereby agree as follows:

ARTICLE I
DEFINITIONS

          1.1. Terms Defined in Credit Agreement. Terms used in this Agreement
which are defined in the Credit agreement and are not otherwise defined in this
Security Agreement shall have the same meanings in this Security Agreement as
are ascribed to such terms in the Credit Agreement.

          1.2. Terms Defined in UCC. Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.

          1.3. Definitions of Certain Terms Used Herein. As used in this
Security Agreement, in addition to the terms defined in the Preliminary
Statement, the following terms shall have the following meanings:

          “Accounts” shall have the meaning set forth in Chapter 9.1 of the UCC.

          “Article” means a numbered article of this Security Agreement, unless
another document is specifically referenced.

          “Assigned Contracts” means, collectively, all of the Grantor’s rights
and remedies under, and all moneys and claims for money due or to become due to
the Grantor under those contracts set forth on Exhibit I hereto, and any other
material contracts, and any and all amendments, supplements, extensions, and
renewals thereof including all rights and claims of the Grantor now or hereafter
existing: (a) under any insurance, indemnities, warranties, and guarantees
provided for or arising out of or in connection with any of the foregoing
agreements; (b) for any damages arising out of or for breach or default under or
in connection with any of the foregoing contracts; (c) to all other amounts from
time to time paid or payable under or in connection with any of the foregoing
agreements; or (d) to exercise or enforce any and all covenants, remedies,
powers and privileges thereunder.

          “Chattel Paper” shall have the meaning set forth in Chapter 9.1 of the
UCC.

          “Closing Date” means the date of the Credit Agreement.

          “Collateral” shall have the meaning set forth in Article II.

--------------------------------------------------------------------------------



          “Collateral Access Agreement” means any landlord waiver or other
agreement, in form and substance satisfactory to the Administrative Agent,
between the Administrative Agent and any third party (including any bailee,
consignee, customs broker, or other similar Person) in possession of any
Collateral or any landlord of any Loan Party for any real property where any
Collateral is located, as such landlord waiver or other agreement may be
amended, restated, or otherwise modified from time to time.

          “Collateral Deposit Account” means each Deposit Account maintained by
the Grantor into which all cash, checks or other similar payments relating to or
constituting payments made in respect of Receivables will be deposited, which
Collateral Deposit Accounts are identified as such on Exhibit B.

          “Collection Account” shall have the meaning set forth in Section
7.1(b).

          “Commercial Tort Claims” shall have the meaning set forth in Section
9.1-102 of Chapter 9.1 of the UCC.

          “Control” shall have the meaning set forth in Chapter 8.1 or, if
applicable, in Chapter 9.1 of the UCC.

          “Copyrights” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following: (a) all copyrights, rights
and interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

          “Deposit Account Control Agreement” means an agreement, in form and
substance satisfactory to the Administrative Agent, among any Loan Party, a
banking institution holding such Loan Party’s funds, and the Administrative
Agent with respect to collection and control of all deposits and balances held
in a deposit account maintained by any Loan Party with such banking institution.

          “Deposit Accounts” shall have the meaning set forth in Chapter 9.1 of
the UCC.

          “Documents” shall have the meaning set forth in Chapter 9.1 of the
UCC.

          “Equipment” shall have the meaning set forth in Chapter 9.1 of the
UCC.

          “Event of Default” means an event described in Section 5.1.

          “Exhibit” refers to a specific exhibit to this Security Agreement,
unless another document is specifically referenced.

          “Excluded Deposit Account” means (a) a Deposit Account that is not
held with a Lender and that never has a balance in excess of $25,000 at the end
of any day, (b) a Deposit Account that is a trust, fiduciary or payroll account,
that is not used for any other purpose, and with respect to any payroll account,
that never has a balance in excess of the payroll due within 5 days, and (c) the
Deposit Accounts listed on Exhibit K hereto.

          “Excluded Location” shall have the meaning set forth in Section
4.13(a).

2

--------------------------------------------------------------------------------



          “Excluded Investments” means (i) all treasury stock of the Grantor,
and (ii) 35% of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each foreign
Subsidiary directly owned by the Grantor.

          “Fixtures” shall have the meaning set forth in Chapter 9.1 of the UCC.

          “General Intangibles” shall have the meaning set forth in Chapter 9.1
of the UCC.

          “Goods” shall have the meaning set forth in Chapter 9.1 of the UCC.

          “Instruments” shall have the meaning set forth in Chapter 9.1 of the
UCC.

          “Inventory” shall have the meaning set forth in Chapter 9.1 of the
UCC.

          “Investment Property” shall have the meaning set forth in Chapter 9.1
of the UCC.

          “Lenders” means the lenders party to the Credit Agreement and their
successors and assigns.

          “Letter-of-Credit Rights” shall have the meaning set forth in Chapter
9.1 of the UCC.

          “Licenses” means, with respect to any Person, all of such Person’s
right, title, and interest in and to (a) any and all licensing agreements or
similar arrangements in and to its Patents, Copyrights, or Trademarks, (b) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof.

          “Patents” means, with respect to any Person, all of such Person’s
right, title, and interest in and to: (a) any and all patents and patent
applications; (b) all inventions and improvements described and claimed therein;
(c) all reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

          “Patents Application Schedule” shall have the meaning set forth in
Section 3.10.

          “Permitted Liens” means Liens permitted by Section 6.02 of the Credit
Agreement.

          “Pledged Collateral” means all Instruments, Securities and other
Investment Property of the Grantor, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.

          “Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money which are
General Intangibles or which are otherwise included as Collateral.

          “Required Secured Parties” means (a) prior to an acceleration of the
Obligations under the Credit Agreement, the Required Lenders, (b) after an
acceleration of the Obligations under the Credit Agreement but prior to the date
upon which the Credit Agreement has terminated by its terms and all of the
obligations thereunder have been paid in full, Lenders holding in the aggregate
at least 50% of the total of the Credit Exposure of all Lenders, and (c) after
the Credit Agreement has terminated by its terms and all of the Obligations
thereunder have been paid in full (whether or not the Obligations under the
Credit Agreement were ever accelerated), Lenders holding in the aggregate at
least 50% of the aggregate net early termination payments and all other amounts
then due and unpaid from the Grantor to the Lenders under Swap Agreements, as
determined by the Administrative Agent in its reasonable discretion.

3

--------------------------------------------------------------------------------



          “Section” means a numbered section of this Security Agreement, unless
another document is specifically referenced.

          “Security” has the meaning set forth in Chapter 8.1 of the UCC.

          “Stock Rights” means all dividends, instruments or other distributions
and any other right or property which the Grantor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantor now has or hereafter acquires any right, issued by an issuer of such
Equity Interest.

          “Supporting Obligations” shall have the meaning set forth in Chapter
9.1 of the UCC.

          “Trademarks” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following: (a) all trademarks
(including service marks), trade names, trade dress, and trade styles and the
registrations and applications for registration thereof and the goodwill of the
business symbolized by the foregoing; (b) all licenses of the foregoing, whether
as licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

          “UCC” means the Uniform Commercial Code, as in effect from time to
time, of the State of Indiana, Ind. Code § 26-1 et. seq., or of any other state
the laws of which are required as a result thereof to be applied in connection
with the attachment, perfection or priority of, or remedies with respect to,
Administrative Agent’s or any Lender’s Lien on any Collateral. Excluding the
definitions in Article I of this Security Agreement, if the Uniform Commercial
Code of any state other than Indiana is applicable, then the references in this
Security Agreement to any Chapter or Section of Ind. Code § 26-1, et seq. shall
be deemed to be references to the equivalent Chapter or Section of such other
state’s Uniform Commercial Code however numbered or denominated.

          The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.

ARTICLE II
GRANT OF SECURITY INTEREST

          The Grantor hereby pledges, assigns and grants to the Administrative
Agent, on behalf of and for the ratable benefit of the Lenders, a security
interest in all of its rights, title and interests in, to and under all personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of the Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, the Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including:

4

--------------------------------------------------------------------------------



 

 

 

 

(i)

all Accounts;

 

 

 

 

(ii)

all Chattel Paper;

 

 

 

 

(iii)

all Copyrights, Patents and Trademarks;

 

 

 

 

(iv)

all Documents;

 

 

 

 

(v)

all Equipment;

 

 

 

 

(vi)

all Fixtures;

 

 

 

 

(vii)

all General Intangibles;

 

 

 

 

(viii)

all Goods;

 

 

 

 

(ix)

all Instruments;

 

 

 

 

(x)

all Inventory;

 

 

 

 

(xi)

all Investment Property (other than Excluded Investments);

 

 

 

 

(xii)

all cash or cash equivalents;

 

 

 

 

(xiii)

all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

 

 

 

 

(xiv)

all Deposit Accounts with any bank or other financial institution;

 

 

 

 

(xv)

all Commercial Tort Claims;

 

 

 

 

(xvi)

all Assigned Contracts; and

 

 

 

 

(xvii)

all accessions to, substitutions for and replacements, proceeds (including Stock
Rights), insurance proceeds and products of the foregoing, together with all
books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

          The Grantor represents and warrants to the Administrative Agent and
the Lenders that:

          3.1. Title, Perfection and Priority. The Grantor has good and valid
rights in or the power to transfer the Collateral and title to the Collateral
with respect to which it has purported to grant a security interest hereunder,
free and clear of all Liens except for Liens permitted under Section 4.1(e), and
has full power and authority to grant to the Administrative Agent the security
interest in such Collateral pursuant hereto. When financing statements have been
filed in the appropriate offices against the Grantor in the locations listed on
Exhibit G, the Administrative Agent will have a fully perfected first priority
security interest in that Collateral in which a security interest may be
perfected by filing, subject only to Liens permitted under Section 4.1(e).

          3.2. Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of the Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.

          3.3. Principal Location. The Grantor’s mailing address and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), is disclosed in Exhibit A;
the Grantor has no other places of business except those set forth in Exhibit A.

          3.4. Collateral Locations. All of the Grantor’s locations where
Collateral is located are listed on Exhibit A. All of said locations are owned
by the Grantor except for locations (i) which are leased by the Grantor as
lessee and designated in Part VII(b) of Exhibit A and (ii) at which Inventory is
held in a public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.

5

--------------------------------------------------------------------------------



          3.5. Deposit Accounts. All of the Grantor’s Deposit Accounts are
listed on Exhibit B.

          3.6. Exact Names. The Grantor’s name in which it has executed this
Security Agreement is the exact name as it appears in the Grantor’s
organizational documents, as amended, as filed with the Grantor’s jurisdiction
of organization. The Grantor has not, during the past five years, been known by
or used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition.

          3.7. Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of the Grantor. All action by the
Grantor necessary or desirable to protect and perfect the Administrative Agent’s
Lien on each item listed on Exhibit C (including the delivery of all originals
and the placement of a legend on all Chattel Paper as required hereunder) has
been duly taken. The Administrative Agent will have a fully perfected first
priority security interest in the Collateral listed on Exhibit C, subject only
to Liens permitted under Section 4.1(e).

          3.8. Accounts and Chattel Paper.

                    (a) The names of the obligors, amounts owing, due dates and
other information with respect to its Accounts and Chattel Paper are and will be
correctly stated in all records of the Grantor relating thereto and in all
invoices with respect thereto furnished to the Administrative Agent by the
Grantor from time to time. As of the time when each Account or each item of
Chattel Paper arises, the Grantor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all respects what they purport to
be.

                    (b) With respect to its Accounts, (i) all Accounts represent
bona fide sales of Inventory or rendering of services to Account Debtors in the
ordinary course of the Grantor’s business and are not evidenced by a judgment,
Instrument or Chattel Paper; (ii) there are no setoffs, claims or disputes
existing or asserted with respect thereto in a material aggregate amount and the
Grantor has not made any agreement with any Account Debtor for any extension of
time for the payment thereof, any compromise or settlement for less than the
full amount thereof, any release of any Account Debtor from liability therefor,
or any deduction therefrom except such extension, discount or allowance allowed
by Grantor in the ordinary course of its business; (iii) to Grantor’s knowledge,
there are no facts, events or occurrences which in any way materially and
adversely impair the validity or enforceability thereof or could reasonably be
expected to reduce the amount payable thereunder as shown on the Grantor’s books
and records and any invoices and statements with respect thereto; (iv) the
Grantor has not received any notice of proceedings or actions which are
threatened or pending against any Account Debtor which might result in any
adverse change in such Account Debtor’s financial condition; and (v) the Grantor
has no knowledge that any Account Debtor is unable generally to pay its debts as
they become due.

                    (c) In addition, with respect to all of its Accounts, (i)
the amounts shown on all invoices and statements with respect thereto are
actually and absolutely owing to the Grantor as indicated thereon and are not in
any way contingent; (ii) no payments have been or shall be made thereon except
payments immediately delivered to a Collateral Deposit Account as required
pursuant to Section 7.1; and (iii) to the Grantor’s knowledge, all Account
Debtors have the capacity to contract.

          3.9. Inventory. With respect to any of its Inventory, (a) such
Inventory (other than Inventory in transit) is located at one of the Grantor’s
locations set forth on Exhibit A, (b) no Inventory (other than Inventory in
transit) is now, or shall at any time or times hereafter be stored at any other
location except as permitted by Section 4.1(g), (c) the Grantor has good,
indefeasible and merchantable title to such Inventory and such Inventory is not
subject to any Lien or security interest or document whatsoever except for the
Lien granted to the Administrative Agent, for the benefit of the Administrative
Agent and Lenders, and except for Permitted Liens, (d) such Inventory is
Inventory of good and merchantable quality, (e) such Inventory is not subject to
any licensing, patent, royalty, trademark, trade name or copyright agreements
with any third parties which would require any consent of any third party upon
sale or disposition of that Inventory or the payment of any monies to any third
party upon such sale or other disposition, (f) such Inventory has been produced
in accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder and (g) the completion of
manufacture, sale or other disposition of such Inventory by the Administrative
Agent following an Event of Default shall not require the consent of any Person
and shall not constitute a breach or default under any contract or agreement to
which the Grantor is a party or to which such property is subject.

6

--------------------------------------------------------------------------------



          3.10. Intellectual Property. The Grantor does not have any interest
in, or title to, any Patent or Trademark except as set forth in Exhibit D (other
than Patent applications which have been separately disclosed to the
Administrative Agent in writing (the “Patent Application Schedule”). This
Security Agreement is effective to create a valid and continuing Lien and, upon
filing of appropriate financing statements in the offices listed on Exhibit G
and this Security Agreement with the United States Copyright Office and the
United States Patent and Trademark Office, fully perfected first priority
security interests in favor of the Administrative Agent on the Grantor’s Patents
(other than Patent applications not disclosed in this Security Agreement) and
Trademarks, such perfected security interests are enforceable as such as against
any and all creditors of and purchasers from the Grantor; and all action
necessary or desirable to protect and perfect the Administrative Agent’s Lien on
the Grantor’s Patents (other than Patent applications not disclosed in this
Security Agreement) or Trademarks shall have been duly taken.

          3.11. Filing Requirements. None of the Collateral is of a type for
which security interests or liens may be perfected by filing under any federal
statute except for (a) the vehicles and (b) Patents and Trademarks held by the
Grantor. The legal description, county and street address of each property on
which any Fixtures are located is set forth in Exhibit E together with the name
and address of the record owner of each such property.

          3.12. No Financing Statements, Security Agreements. No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming the Grantor as debtor has been
filed or is of record in any jurisdiction except (a) for financing statements or
security agreements naming the Administrative Agent on behalf of the Lenders as
the secured party and (b) as permitted by Section 4.1(e).

          3.13. Pledged Collateral.

                    (a) Exhibit F sets forth a complete and accurate list of all
of the Pledged Collateral. The Grantor is the direct, sole beneficial owner and
sole holder of record of the Pledged Collateral listed on Exhibit F as being
owned by it, free and clear of any Liens, except for the security interest
granted to the Administrative Agent for the benefit of the Lenders hereunder.
The Grantor further represents and warrants that (i) all Pledged Collateral
constituting an Equity Interest has been (to the extent such concepts are
relevant with respect to such Pledged Collateral) duly authorized, validly
issued, are fully paid and non-assessable, (ii) with respect to any certificates
delivered to the Administrative Agent representing an Equity Interest, either
such certificates are Securities as defined in Chapter 8.1 of the UCC as a
result of actions by the issuer or otherwise, or, if such certificates are not
Securities, the Grantor has so informed the Administrative Agent so that the
Administrative Agent may take steps to perfect its security interest therein as
a General Intangible, (iii) all Pledged Collateral held by a securities
intermediary is covered by a control agreement among the Grantor, the securities
intermediary and the Administrative Agent pursuant to which the Administrative
Agent has Control and (iv) all Pledged Collateral which represents Indebtedness
owed to the Grantor has been duly authorized, authenticated or issued and
delivered by the issuer of such Indebtedness, is the legal, valid and binding
obligation of such issuer and such issuer is not in default thereunder.

                    (b) In addition, (i) none of the Pledged Collateral has been
issued or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) there are existing no options, warrants, calls or
commitments of any character whatsoever relating to the Pledged Collateral or
which obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by the
Grantor of the Pledged Collateral pursuant to this Security Agreement or for the
execution, delivery and performance of this Security Agreement by the Grantor,
or for the exercise by the Administrative Agent of the voting or other rights
provided for in this Security Agreement or for the remedies in respect of the
Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

7

--------------------------------------------------------------------------------



                    (c) Except as set forth in Exhibit F, the Grantor owns 100%
of the issued and outstanding Equity Interests which constitute Pledged
Collateral and none of the Pledged Collateral which represents Indebtedness owed
to the Grantor is subordinated in right of payment to other Indebtedness or
subject to the terms of an indenture.

ARTICLE IV
COVENANTS

          From the date of this Security Agreement, and thereafter until this
Security Agreement is terminated, the Grantor agrees that:

          4.1. General.

                    (a) Collateral Records. The Grantor will maintain complete
and accurate books and records with respect to the Collateral, and furnish to
the Administrative Agent, such reports relating to the Collateral as the
Administrative Agent shall from time to time request.

                    (b) Authorization to File Financing Statements;
Ratification. The Grantor hereby authorizes the Administrative Agent to file,
and if requested will deliver to the Administrative Agent, all financing
statements and other documents and take such other actions as may from time to
time be requested by the Administrative Agent in order to maintain a first
perfected security interest in and, if applicable, Control of, the Collateral.
Any financing statement filed by the Administrative Agent may be filed in any
filing office in any UCC jurisdiction and may (i) indicate the Collateral (1) as
all assets of the Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of
Chapter 9.1 of the UCC or such jurisdiction, or (2) by any other description
which reasonably approximates the description contained in this Security
Agreement, and (ii) contain any other information required by part 5 of
Chapter 9.1 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether the Grantor is an
organization, the type of organization and any organization identification
number issued to the Grantor, and (B) in the case of a financing statement filed
as a fixture filing or indicating the Grantor’s Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates. The Grantor also agrees to furnish any such
information to the Administrative Agent promptly upon request. The Grantor also
ratifies its authorization for the Administrative Agent to have filed in any UCC
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.

                    (c) Further Assurances. The Grantor will, if so requested by
the Administrative Agent, furnish to the Administrative Agent, as often as the
Administrative Agent reasonably requests, statements and schedules further
identifying and describing the Collateral and such other reports and information
in connection with the Collateral as the Administrative Agent may reasonably
request, all in such detail as the Administrative Agent may specify. The Grantor
also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the
Administrative Agent in the Collateral and the priority thereof against any Lien
not expressly permitted hereunder.

                    (d) Disposition of Collateral. The Grantor will not sell,
lease or otherwise dispose of the Collateral except for dispositions
specifically permitted pursuant to Section 6.05 of the Credit Agreement.

8

--------------------------------------------------------------------------------



                    (e) Liens. The Grantor will not create, incur, or suffer to
exist any Lien on the Collateral except (i) the security interest created by
this Security Agreement, and (ii) other Permitted Liens.

                    (f) Other Financing Statements. The Grantor will not
authorize the filing of any financing statement naming it as debtor covering all
or any portion of the Collateral, except as permitted by Section 4.1(e). The
Grantor acknowledges that it is not authorized to file any financing statement
or amendment or termination statement with respect to any financing statement
without the prior written consent of the Administrative Agent, subject to the
Grantor’s rights under Section 9.1-509(d)(2) of the UCC.

                    (g) Locations. The Grantor will not (i) maintain any
Collateral at any location other than those locations listed on Exhibit A, (ii)
otherwise change, or add to, such locations without the Administrative Agent’s
prior written consent (such consent not to be unreasonably withheld or delayed)
as required by the Credit Agreement (and if the Administrative Agent gives such
consent, the Grantor will concurrently therewith obtain a Collateral Access
Agreement for each such location to the extent required by the Credit
Agreement), or (iii) change its principal place of business or chief executive
office from the location identified on Exhibit A, other than as permitted by the
Credit Agreement.

                    (h) Compliance with Terms. The Grantor will perform and
comply with all obligations in respect of the Collateral and all agreements to
which it is a party or by which it is bound relating to the Collateral.

          4.2. Receivables.

                    (a) Certain Agreements on Receivables. The Grantor will not
make or agree to make any discount, credit, rebate or other reduction in the
original amount owing on a Receivable or accept in satisfaction of a Receivable
less than the original amount thereof, except that, prior to the occurrence of
an Event of Default, the Grantor may discount, credit, rebate or otherwise
reduce the amount of Accounts arising from the sale of Inventory in accordance
with its present policies and in the ordinary course of business.

                    (b) Collection of Receivables. Except as otherwise provided
in this Security Agreement, the Grantor will collect and enforce, at the
Grantor’s sole expense, all amounts due or hereafter due to the Grantor under
the Receivables, except that, prior to the occurrence of an Event of Default,
the Grantor may choose not to enforces Receivables that have been written off in
accordance with its present policies and in the ordinary course of business.

                    (c) Delivery of Invoices. The Grantor shall deliver to the
Administrative Agent as soon as practical upon the Administrative Agent’s
written request duplicate invoices with respect to each Account owned by it
bearing such language of assignment as the Administrative Agent shall specify.

                    (d) Disclosure of Counterclaims on Receivables. If (i) any
discount, credit or agreement to make a rebate or to otherwise reduce the amount
owing on a Receivable exists or (ii) if, to the knowledge of the Grantor, any
dispute, setoff, claim, counterclaim or defense exists or has been asserted or
threatened with respect to a Receivable, the Grantor shall disclose such fact to
the Administrative Agent in writing at least as often as once in each three
Fiscal Months. At least as often as once in each three Fiscal Months, the
Grantor shall send the Administrative Agent a copy of each credit memorandum in
excess of $50,000 and the Grantor shall simultaneously report each other credit
memo and each of the facts required to be disclosed to the Administrative Agent
in accordance with this Section 4.2(d).

                    (e) Electronic Chattel Paper. The Grantor shall take all
steps necessary to grant the Administrative Agent Control of all electronic
chattel paper in accordance with the UCC and all “transferable records” as
defined in each of the Uniform Electronic Transactions Act and the Electronic
Signatures in Global and National Commerce Act.

9

--------------------------------------------------------------------------------



          4.3. Inventory and Equipment.

                    (a) Maintenance of Goods. The Grantor will do all things
necessary to maintain, preserve, protect and keep the Inventory and the
Equipment in good repair and working and saleable condition, except for damaged
or defective or obsolete goods arising in the ordinary course of the Grantor’s
business and except for ordinary wear and tear in respect of the Equipment.

                    (b) Returned Inventory. If an Account Debtor returns any
Inventory to the Grantor when no Event of Default exists, then the Grantor shall
promptly determine the reason for such return and shall issue a credit
memorandum to the Account Debtor in the appropriate amount. The Grantor shall
promptly report to the Administrative Agent any return involving an amount in
excess of $200,000. Each such report shall indicate the reasons for the returns
and the locations and condition of the returned Inventory. In the event any
Account Debtor returns Inventory to the Grantor when an Event of Default exists,
the Grantor, upon the written request of the Administrative Agent, shall: (i)
hold the returned Inventory in trust for the Administrative Agent; (ii)
segregate all returned Inventory from all of its other property; (iii) dispose
of the returned Inventory solely according to the Administrative Agent’s written
instructions; and (iv) not issue any credits or allowances with respect thereto
without the Administrative Agent’s prior written consent. All returned Inventory
shall be subject to the Administrative Agent’s Liens thereon.

                    (c) Inventory Count. The Grantor will conduct a physical
count of its Inventory at least once per Fiscal Year (at one time or by cycle
counting in each case in accordance with GAAP), and after and during the
continuation of an Event of Default, at such other times as the Administrative
Agent requests. Upon the request of the Administrative Agent, the Grantor, at
Grantor’s own expense, shall deliver to the Administrative Agent the results of
each physical verification, which the Grantor has made, or has caused any other
Person to make on its behalf, of all or any portion of its Inventory.

                    (d) Equipment. Upon the written request of the
Administrative Agent, the Grantor shall inform the Administrative Agent of any
additions to or deletions from the Equipment which individually exceed $100,000
book value on depreciation schedules, or if an Event of Default has occurred and
is continuing the Grantor shall inform the Administrative Agent promptly upon
each such addition or deletion. The Grantor shall not permit any Equipment to
become a fixture with respect to real property or to become an accession with
respect to other personal property with respect to which real or personal
property the Administrative Agent does not have a Lien. The Grantor will not,
without the Administrative Agent’s prior written consent, alter or remove any
identifying symbol or number on any of the Grantor’s Equipment constituting
Collateral.

                    (e) Titled Vehicles. Upon the Administrative Agent’s request
after an Event of Default, promptly deliver to the Administrative Agent the
original of any vehicle title certificate and provide and/or file all other
documents or instruments necessary to have the Lien of the Administrative Agent
noted on any such certificate or with the appropriate state office. The Grantor
will give the Administrative Agent notice of its acquisition of any vehicle
covered by a certificate of title; provided that, no such notice shall be
required so long as the net book value of all vehicles owned by the Loan Parties
is less than $100,000.

          4.4. Delivery of Instruments, Securities, Chattel Paper and Documents.
The Grantor will (a) deliver to the Administrative Agent promptly upon execution
of this Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral (if any then exist), (b) hold in trust for
the Administrative Agent upon receipt and immediately thereafter deliver to the
Administrative Agent any Chattel Paper, Securities and Instruments constituting
Collateral, (c) upon the Administrative Agent’s request, deliver to the
Administrative Agent (and thereafter hold in trust for the Administrative Agent
upon receipt and immediately deliver to the Administrative Agent) any Document
evidencing or constituting Collateral and (d) upon the Administrative Agent’s
request, deliver to the Administrative Agent a duly executed amendment to this
Security Agreement, in the form of Exhibit H hereto (the “Amendment”), pursuant
to which the Grantor will pledge such additional Collateral. The Grantor hereby
authorizes the Administrative Agent to attach each Amendment to this Security
Agreement and agrees that all additional Collateral set forth in such Amendments
shall be considered to be part of the Collateral.

10

--------------------------------------------------------------------------------



          4.5. Uncertificated Pledged Collateral. The Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral not represented
by certificates to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. The Grantor will take any actions necessary to cause
(a) the issuers of uncertificated securities which are Pledged Collateral and
(b) any securities intermediary which is the holder of any Pledged Collateral,
to cause the Administrative Agent to have and retain Control over such Pledged
Collateral. Without limiting the foregoing, the Grantor will, with respect to
Pledged Collateral held with a securities intermediary, cause such securities
intermediary to enter into a control agreement with the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, giving the
Administrative Agent Control.

          4.6. Pledged Collateral.

                    (a) Changes in Capital Structure of Issuers. Except as
otherwise provided in the Credit Agreement, the Grantor will not (i) permit or
suffer any issuer of an Equity Interest constituting Pledged Collateral to
dissolve, merge, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets (except for Permitted Liens and
sales of assets permitted pursuant to Section 4.1(d)) or merge or consolidate
with any other entity, or (ii) vote any Pledged Collateral in favor of any of
the foregoing.

                    (b) Issuance of Additional Securities. The Grantor will not
permit or suffer the issuer of an Equity Interest constituting Pledged
Collateral owned by it to issue additional Equity Interests, any right to
receive the same or any right to receive earnings, except to the Grantor.

                    (c) Registration of Pledged Collateral. The Grantor will
permit any registerable Pledged Collateral to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Secured Parties.

                    (d) Exercise of Rights in Pledged Collateral.

 

 

 

                    (i) Without in any way limiting the foregoing and subject to
clause (ii) below, the Grantor shall have the right to exercise all voting
rights or other rights relating to the Pledged Collateral for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of the Pledged Collateral.

 

 

 

                    (ii) The Grantor will permit the Administrative Agent or its
nominee at any time after the occurrence and during the continuance of an Event
of Default, without notice, to exercise all voting rights or other rights
relating to Pledged Collateral, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Equity Interest or Investment Property constituting Pledged Collateral as if it
were the absolute owner thereof.

 

 

 

                    (iii) The Grantor shall be entitled to collect and receive
for its own use all cash dividends and interest paid in respect of the Pledged
Collateral to the extent not in violation of the Credit Agreement other than any
of the following distributions and payments (collectively referred to as the
“Excluded Payments”): (A) dividends and interest paid or payable other than in
cash in respect of any Pledged Collateral, and instruments and other property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of any Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, any Pledged Collateral; provided however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement; and

 

 

 

                    (iv) All Excluded Payments and all other distributions in
respect of any of the Pledged Collateral, whenever paid or made, shall be
delivered to the Administrative Agent to hold as Pledged Collateral and shall,
if received by the Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of the
Grantor, and be forthwith delivered to the Administrative Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

11

--------------------------------------------------------------------------------



          4.7. Intellectual Property.

                    (a) The Grantor will use its best efforts to secure all
consents and approvals necessary or appropriate for the assignment to or benefit
of the Administrative Agent of any License held by the Grantor and to enforce
the security interests granted hereunder.

                    (b) The Grantor shall notify the Administrative Agent
immediately if it knows or has reason to know that any application or
registration relating to any Patent or Trademark (now or hereafter existing) may
become abandoned or dedicated, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office or any court)
regarding the Grantor’s ownership of any Patent or Trademark, its right to
register the same, or to keep and maintain the same if such abandonment,
dedication, adverse determination or development could reasonably be expected to
result in a Material Adverse Effect.

                    (c) The Grantor shall notify the Administrative Agent within
45 days of the end of each Fiscal Quarter of any Patent or Trademark issued to
it by the United States Patent and Trademark Office or any similar office or
agency during such Fiscal Quarter. Upon request by the Administrative Agent the
Grantor shall execute and deliver any and all security agreements as the
Administrative Agent may request to evidence the Administrative Agent’s first
priority security interest on such Patent or Trademark, and the General
Intangibles of the Grantor relating thereto or represented thereby. The Grantor
shall promptly upon request by the Administrative Agent provide the
Administrative Agent with an update to the Patent Application Schedule. The
Administrative Agent may, after the occurrence and during the continuance of an
Event of Default, attach the Patent Application Schedule to this Security
Agreement and file this Security Agreement with the United States Patent and
Trademark Office.

                    (d) The Grantor shall take all actions necessary or
requested by the Administrative Agent to maintain and pursue each application,
to obtain the relevant registration and to maintain the registration of each of
its Patents and Trademarks (now or hereafter existing), including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings, unless the Grantor
shall determine that the failure to take such action could not reasonably be
expected to result in a Material Adverse Effect.

                    (e) The Grantor shall, unless Grantor shall determine that
the failure to take such action could not reasonably be expected to result in a
Material Adverse Effect, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as the
Administrative Agent shall deem reasonably appropriate under the circumstances
to protect such Patent or Trademark. In the event that the Grantor institutes
suit because any of its Patents or Trademarks constituting Collateral is
infringed upon, or misappropriated or diluted by a third party, the Grantor
shall comply with Section 4.8.

12

--------------------------------------------------------------------------------



          4.8 Commercial Tort Claims. To Grantor’s knowledge, all of the
Grantor’s Commercial Tort Claims are listed in Exhibit J hereto. The Grantor
shall promptly, and in any event within thirty Business Days after the same is
acquired by it, notify the Administrative Agent of any Commercial Tort Claim
acquired by it and, unless the Administrative Agent otherwise consents, the
Grantor shall enter into an amendment to this Security Agreement, in the form of
Exhibit H hereto, granting to Administrative Agent a first priority security
interest in such Commercial Tort Claim.

          4.9. Letter-of-Credit Rights. If the Grantor is or becomes the
beneficiary of a letter of credit in the amount in excess of $200,000, the
Grantor shall promptly, and in any event within thirty Business Days after
becoming a beneficiary, notify the Administrative Agent thereof and use
Grantor’s best efforts to cause the issuer and/or confirmation bank to (i)
consent to the assignment of any Letter-of-Credit Rights to the Administrative
Agent and (ii) agree to direct all payments thereunder to a Deposit Account at
the Administrative Agent or subject to a Deposit Account Control Agreement for
application to the Secured Obligations, in accordance with Section 2.18 of the
Credit Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent.

          4.10. Federal, State or Municipal Claims. Upon the request of the
Administrative Agent, the Grantor shall promptly notify the Administrative Agent
of any Collateral which constitutes a claim against the United States government
or any state or local government or any instrumentality or agency thereof, the
assignment of which claim is restricted by federal, state or municipal law.

          4.11. Reserved.

          4.12. Insurance.

                    (a) In the event any Collateral is located in any area that
has been designated by the Federal Emergency Management Agency as a “Special
Flood Hazard Area”, the Grantor shall purchase and maintain flood insurance on
such Collateral (including any personal property which is located on any real
property leased by such Loan Party within a “Special Flood Hazard Area”). The
amount of flood insurance required by this Section shall be in an amount equal
to the lesser of the total commitment or the total replacement cost value of the
improvements.

                    (b) All insurance policies required hereunder and under
Section 5.09 of the Credit Agreement shall name the Administrative Agent (for
the benefit of the Administrative Agent and the Lenders) as an additional
insured or as loss payee, as applicable, and shall contain loss payable clauses
or mortgagee clauses, through endorsements in form and substance reasonably
satisfactory to the Administrative Agent, which provide that: (i) all proceeds
thereunder with respect to any Collateral shall be payable to the Administrative
Agent; (ii) no such insurance shall be affected by any act or neglect of the
insured or owner of the property described in such policy; and (iii) such policy
and loss payable or mortgagee clauses may be canceled, amended, or terminated
only upon at least thirty days prior written notice given to the Administrative
Agent.

                    (c) All premiums on such insurance shall be paid when due by
the Grantor, and copies of the policies delivered to the Administrative Agent.
If the Grantor fails to obtain any insurance as required by this Section, the
Administrative Agent at the direction of the Required Lenders may obtain such
insurance at the Grantor’s expense. By purchasing such insurance, the
Administrative Agent shall not be deemed to have waived any Default arising from
the Grantor’s failure to maintain such insurance or pay any premiums therefor.

          4.13. Collateral Access Agreements.

                    (a) The Grantor shall use commercially reasonable efforts to
obtain a Collateral Access Agreement, from the lessor of each leased property,
mortgagee of owned property or bailee or consignee with respect to any
warehouse, processor or converter facility or other location where Collateral is
stored or located, which agreement or letter shall provide access rights,
contain a waiver or subordination of all Liens or claims that the landlord,
mortgagee, bailee or consignee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to the Administrative Agent; provided however,

13

--------------------------------------------------------------------------------



(i) with respect to any location leased by the Grantor, so long as the aggregate
amount of tangible Collateral located at such leased location has a book value
of less than $50,000 at all times, then the Grantor shall have no obligation to
deliver a Collateral Access Agreement for such leased location, and (ii) with
respect to any processor facility at which Collateral is held, so long as the
aggregate amount of tangible Collateral held by at such processor facility has a
book value of less than $125,000 at all times, then the Grantor shall have no
obligation to deliver a Collateral Access Agreement for such processor facility
(each such location, an “Excluded Location”).

                    (b) After the Closing Date, no real property or warehouse
space shall be leased by the Grantor and no Inventory shall be shipped to a
processor or converter under arrangements established after the Closing Date,
unless and until a satisfactory Collateral Access Agreement shall first have
been obtained with respect to such location (unless such location would
constitute an Excluded Location). The Grantor shall timely and fully pay and
perform its obligations under all leases and other agreements with respect to
each leased location or third party warehouse where any Collateral is or may be
located.

          4.14. Deposit Account Control Agreements. The Grantor will provide to
the Administrative Agent a Deposit Account Control Agreement duly executed on
behalf of each financial institution holding a deposit account of the Grantor
for each Deposit Account of Grantor other than the Excluded Deposit Accounts;
provided that, the Administrative Agent may, in its discretion, defer delivery
of any such Deposit Account Control Agreement, establish a reserve with respect
to any deposit account for which the Administrative Agent has not received such
Deposit Account Control Agreement, and require the Grantor to open and maintain
a new deposit account with a financial institution subject to a Deposit Account
Control Agreement.

          4.15. Change of Name or Location; Change of Fiscal Year. The Grantor
shall not (a) change its name as it appears in official filings in the state of
its incorporation or organization, (b) change its chief executive office,
principal place of business, mailing address, corporate offices or warehouses or
locations at which Collateral is held or stored (other than Excluded Locations),
or the location of its records concerning the Collateral as set forth in the
Security Agreement, (c) change the type of entity that it is, (d) change its
organization identification number, if any, issued by its state of incorporation
or other organization, or (e) change its state of incorporation or organization,
in each case, unless the Administrative Agent shall have received at least
thirty days prior written notice of such change and the Administrative Agent
shall have acknowledged in writing that either (1) such change will not
adversely affect the validity, perfection or priority of the Administrative
Agent’s security interest in the Collateral, or (2) any reasonable action
requested by the Administrative Agent in connection therewith has been completed
or taken (including any action to continue the perfection of any Liens in favor
of the Administrative Agent, on behalf of Lenders, in any Collateral), provided
that, any new location shall be in the continental U.S. The Grantor shall not
change its fiscal year which currently ends on the last Saturday of December.

          4.16. Assigned Contracts. The Grantor will use its best efforts to
secure all consents and approvals necessary or appropriate for the assignment to
or for the benefit of the Administrative Agent of any Assigned Contract held by
the Grantor and to enforce the security interests granted hereunder. The Grantor
shall fully perform all of its obligations under each of the Assigned Contracts,
and shall enforce all of its rights and remedies thereunder, in each case, as it
deems appropriate in its business judgment; provided however, that the Grantor
shall not take any action or fail to take any action with respect to its
Assigned Contracts which would cause the termination of an Assigned Contract.
Without limiting the generality of the foregoing, the Grantor shall take all
action necessary or appropriate to permit, and shall not take any action which
would have any materially adverse effect upon, the full enforcement of all
indemnification rights under its Assigned Contracts. The Grantor shall notify
the Administrative Agent and the Lenders in writing, promptly after the Grantor
becomes aware thereof, of any event or fact which could give rise to a material
claim by it for indemnification under any of its Assigned Contracts, and shall
diligently pursue such right and report to the Administrative Agent on all
further developments with respect thereto. The Grantor shall deposit into a
Deposit Account at the Administrative Agent or subject to a Deposit Account
Control Agreement for application to the Secured

14

--------------------------------------------------------------------------------



Obligations, in accordance with Section 2.18 of the Credit Agreement, all
amounts received by the Grantor as indemnification or otherwise pursuant to its
Assigned Contracts. If the Grantor shall fail after the Administrative Agent’s
demand to pursue diligently any right under its Assigned Contracts, or if an
Event of Default then exists, the Administrative Agent may, and at the direction
of the Required Secured Parties shall, directly enforce such right in its own or
the Grantor’s name and may enter into such settlements or other agreements with
respect thereto as the Administrative Agent or the Required Secured Parties, as
applicable, shall determine. In any suit, proceeding or action brought by the
Administrative Agent for the benefit of the Lenders under any Assigned Contract
for any sum owing thereunder or to enforce any provision thereof, the Grantor
shall indemnify and hold the Administrative Agent and Lenders harmless from and
against all expense, loss or damage suffered by reason of any defense, setoff,
counterclaims, recoupment, or reduction of liability whatsoever of the obligor
thereunder arising out of a breach by the Grantor of any obligation thereunder
or arising out of any other agreement, indebtedness or liability at any time
owing from the Grantor to or in favor of such obligor or its successors. All
such obligations of the Grantor shall be and remain enforceable only against the
Grantor and shall not be enforceable against the Administrative Agent or the
Lenders. Notwithstanding any provision hereof to the contrary, the Grantor shall
at all times remain liable to observe and perform all of its duties and
obligations under its Assigned Contracts, and the Administrative Agent’s or any
Lender’s exercise of any of their respective rights with respect to the
Collateral shall not release the Grantor from any of such duties and
obligations. Neither the Administrative Agent nor any Lender shall be obligated
to perform or fulfill any of the Grantor’s duties or obligations under its
Assigned Contracts or to make any payment thereunder, or to make any inquiry as
to the nature or sufficiency of any payment or property received by it
thereunder or the sufficiency of performance by any party thereunder, or to
present or file any claim, or to take any action to collect or enforce any
performance, any payment of any amounts, or any delivery of any property.

ARTICLE V
EVENTS OF DEFAULT AND REMEDIES

          5.1. Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder:

                    (a) Any representation or warranty made by or on behalf of
the Grantor under or in connection with this Security Agreement shall be
materially false as of the date on which made.

                    (b) The breach by the Grantor of any of the terms or
provisions of Article VII.

                    (c) The breach by the Grantor of any of the terms or
provisions of Article IV which is not remedied within ten days after such
breach.

                    (d) The breach by the Grantor (other than a breach which
constitutes an Event of Default under any other Section of this Article V) of
any of the terms or provisions of this Security Agreement which is not remedied
within fifteen days after such breach.

                    (e) The occurrence of any “Event of Default” under, and as
defined in, the Credit Agreement.

                    (f) The occurrence of any “default” or “event of default”,
as defined in any other Loan Document or the breach of any of the terms or
provisions of any other Loan Document, which default or breach continues beyond
any period of grace therein provided.

                    (g) Any Equity Interest which is included within the
Collateral shall at any time constitute a Security or the issuer of any such
Equity Interest shall take any action to have such interests treated as a
Security unless (i) all certificates or other documents constituting such
Security have been delivered to the Administrative Agent and such Security is
properly defined as such under Article 8 of the UCC of the applicable
jurisdiction, whether as a result of actions by the issuer thereof or otherwise,
or (ii) the Administrative Agent has entered into a control agreement with the
issuer of such Security or with a securities intermediary relating to such
Security and such Security is defined as such under Article 8 of the UCC of the
applicable jurisdiction, whether as a result of actions by the issuer thereof or
otherwise.

15

--------------------------------------------------------------------------------



          5.2. Remedies.

                    (a) Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent may exercise any or all of the
following rights and remedies:

 

 

 

                    (i) those rights and remedies provided in this Security
Agreement, the Credit Agreement, or any other Loan Document; provided that, this
Section 5.2(a) shall not be understood to limit any rights or remedies available
to the Administrative Agent and the Lenders prior to an Event of Default;

 

 

 

                    (ii) those rights and remedies available to a secured party
under the UCC (whether or not the UCC applies to the affected Collateral) or
under any other applicable law (including, without limitation, any law governing
the exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;

 

 

 

                    (iii) give notice of sole control or any other instruction
under any Deposit Account Control Agreement or and other control agreement with
any securities intermediary and take any action therein with respect to such
Collateral;

 

 

 

                    (iv) without notice (except as specifically provided in
Section 8.1 or elsewhere herein), demand or advertisement of any kind to the
Grantor or any other Person, enter the premises of the Grantor where any
Collateral is located (through self-help and without judicial process) to
collect, receive, assemble, process, appropriate, sell, lease, assign, grant an
option or options to purchase or otherwise dispose of, deliver, or realize upon,
the Collateral or any part thereof in one or more parcels at public or private
sale or sales (which sales may be adjourned or continued from time to time with
or without notice and may take place at the Grantor’s premises or elsewhere),
for cash, on credit or for future delivery without assumption of any credit
risk, and upon such other terms as the Administrative Agent may deem
commercially reasonable; and

 

 

 

                    (v) concurrently with written notice to the Grantor,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, to exercise the voting and all other rights as
a holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon and to otherwise act
with respect to the Pledged Collateral as though the Administrative Agent was
the outright owner thereof.

                    (b) The Administrative Agent, on behalf of the Lenders, may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

                    (c) The Administrative Agent shall have the right upon any
such public sale or sales and, to the extent permitted by law, upon any such
private sale or sales, to purchase for the benefit of the Administrative Agent
and the Lenders, the whole or any part of the Collateral so sold, free of any
right of equity redemption, which equity redemption the Grantor hereby expressly
releases.

16

--------------------------------------------------------------------------------



                    (d) Until the Administrative Agent is able to effect a sale,
lease, or other disposition of Collateral, the Administrative Agent shall have
the right to hold or use Collateral, or any part thereof, to the extent that it
deems appropriate for the purpose of preserving Collateral or its value or for
any other purpose deemed appropriate by the Administrative Agent. The
Administrative Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Administrative
Agent’s remedies (for the benefit of the Administrative Agent and Lenders), with
respect to such appointment without prior notice or hearing as to such
appointment and the Grantor hereby consents to such appointment.

                    (e) If, after the Credit Agreement has terminated by its
terms and all of the Obligations have been paid in full, there remain Swap
Obligations outstanding, the Required Secured Parties may exercise the remedies
provided in this Section 5.2 upon the occurrence of any event which would allow
or require the termination or acceleration of any Swap Obligations pursuant to
the terms of the Swap Agreement.

                    (f) Notwithstanding the foregoing, neither the
Administrative Agent nor the Lenders shall be required to (i) make any demand
upon, or pursue or exhaust any of their rights or remedies against, the Grantor,
any other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Secured Obligations or to pursue or exhaust any of their rights
or remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof, (ii) marshal the Collateral or any guarantee of the Secured
Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.

                    (g) The Grantor recognizes that the Administrative Agent may
be unable to effect a public sale of any or all the Pledged Collateral and may
be compelled to resort to one or more private sales thereof in accordance with
clause (a) above. The Grantor also acknowledges that any private sale may result
in prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit the Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the Grantor and the issuer would agree to do so.

          5.3. Grantor’s Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence of a Default, the Grantor shall:

                    (a) assemble and make available to the Administrative Agent
the Collateral and all books and records relating thereto at any place or places
specified by the Administrative Agent, whether at the Grantor’s premises or
elsewhere;

                    (b) permit the Administrative Agent, by the Administrative
Agent’s representatives and agents, to enter, occupy and use any premises where
all or any part of the Collateral, or the books and records relating thereto, or
both, are located, to take possession of all or any part of the Collateral or
the books and records relating thereto, or both, to remove all or any part of
the Collateral or the books and records relating thereto, or both, and to
conduct sales of the Collateral, without any obligation to pay the Grantor for
such use and occupancy;

                    (c) prepare and file, or cause an issuer of Pledged
Collateral to prepare and file, with the Securities and Exchange Commission or
any other applicable government agency, registration statements, a prospectus
and such other documentation in connection with the Pledged Collateral as the
Administrative Agent may request, all in form and substance satisfactory to the
Administrative Agent, and furnish to the Administrative Agent, or cause an
issuer of Pledged Collateral to furnish to the Administrative Agent, any
information regarding the Pledged Collateral in such detail as the
Administrative Agent may specify;

                    (d) take, or cause an issuer of Pledged Collateral to take,
any and all actions necessary to register or qualify the Pledged Collateral to
enable the Administrative Agent to consummate a public sale or other disposition
of the Pledged Collateral; and

17

--------------------------------------------------------------------------------



                    (e) at its own expense, cause the independent certified
public accountants then engaged by the Grantor to prepare and deliver to the
Administrative Agent and each Lender, at any time, and from time to time,
promptly upon the Administrative Agent’s request, the following reports with
respect to the Grantor: (i) a reconciliation of all Accounts; (ii) an aging of
all Accounts; (iii) trial balances; and (iv) a test verification of such
Accounts.

          5.4. Grant of Intellectual property License. For the purpose of
enabling the Administrative Agent to exercise the rights and remedies under this
Article V at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, the Grantor hereby (a) grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantor) to use, license or sublicense any
Intellectual property Rights now owned or hereafter acquired by the Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof and
(b) irrevocably agrees that the Administrative Agent may sell any of the
Grantor’s Inventory directly to any person, including without limitation persons
who have previously purchased the Grantor’s Inventory from the Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to the Grantor and any Inventory that is covered
by any Copyright owned by or licensed to the Grantor and the Administrative
Agent may finish any work in process and affix any Trademark owned by or
licensed to the Grantor and sell such Inventory as provided herein.

ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

          6.1. Account Verification. After the occurrence and during the
continuance of an Event of Default, the Administrative Agent may at any time, in
the Administrative Agent’s own name, in the name of a nominee of the
Administrative Agent, or in the name of the Grantor communicate (by mail,
telephone, facsimile or otherwise) with the Account Debtors of the Grantor,
parties to contracts with the Grantor and obligors in respect of Instruments of
the Grantor to verify with such Persons, to the Administrative Agent’s
satisfaction, the existence, amount, terms of, and any other matter relating to,
Accounts, Instruments, Chattel Paper, payment intangibles and/or other
Receivables.

          6.2. Authorization for Secured Party to Take Certain Action.

                    (a) The Grantor irrevocably authorizes the Administrative
Agent at any time and from time to time in the sole discretion of the
Administrative Agent and appoints the Administrative Agent as its attorney in
fact (i) to execute on behalf of the Grantor as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (ii) to endorse and collect any
cash proceeds of the Collateral, (iii) to file a carbon, photographic or other
reproduction of this Security Agreement or any financing statement with respect
to the Collateral as a financing statement and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Administrative Agent in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Administrative Agent Control over such Pledged Collateral,
(v) to apply the proceeds of any Collateral received by the Administrative Agent
to the Secured Obligations as provided in Section 7.3, (vi) to discharge past
due taxes, assessments, charges, fees or Liens on the Collateral (except for
such Liens as are specifically permitted hereunder), (vii) to contact Account
Debtors for any reason, (viii) to demand payment or enforce payment of the
Receivables in the name of the Administrative Agent or the Grantor and to
endorse any and all checks, drafts, and other

18

--------------------------------------------------------------------------------



instruments for the payment of money relating to the Receivables, (ix) to sign
the Grantor’s name on any invoice or bill of lading relating to the Receivables,
drafts against any Account Debtor of the Grantor, assignments and verifications
of Receivables, (x) to exercise all of the Grantor’s rights and remedies with
respect to the collection of the Receivables and any other Collateral, (xi) to
settle, adjust, compromise, extend or renew the Receivables, (xii) to settle,
adjust or compromise any legal proceedings brought to collect Receivables,
(xiii) to prepare, file and sign the Grantor’s name on a proof of claim in
bankruptcy or similar document against any Account Debtor of the Grantor, (xiv)
to prepare, file and sign the Grantor’s name on any notice of Lien, assignment
or satisfaction of Lien or similar document in connection with the Receivables,
(xv) to change the address for delivery of mail addressed to the Grantor to such
address as the Administrative Agent may designate and to receive, open and
dispose of all mail addressed to the Grantor, and (xvi) to do all other acts and
things necessary to carry out this Security Agreement; and the Grantor agrees to
reimburse the Administrative Agent on demand for any payment made or any expense
incurred by the Administrative Agent in connection with any of the foregoing;
provided that, this authorization shall not relieve the Grantor of any of its
obligations under this Security Agreement or under the Credit Agreement.

                    (b) All acts of said attorney or designee are hereby
ratified and approved. The powers conferred on the Administrative Agent, for the
benefit of the Administrative Agent and Lenders, under this Section 6.2 are
solely to protect the Administrative Agent’s interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers.

          6.3. Proxy. THE GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
THE ADMINISTRATIVE AGENT AS THE PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN
SECTION 6.2 ABOVE) OF THE GRANTOR WITH RESPECT TO THE PLEDGED COLLATERAL,
INCLUDING THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF
SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED
COLLATERAL, THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF
THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED
COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF A DEFAULT.

          6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR ANY LENDER, NOR
ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

19

--------------------------------------------------------------------------------



ARTICLE VII
COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

          7.1. Collection of Receivables. Upon the occurrence and during the
continuance of a Default, the Administrative Agent, upon written notice to the
Borrower, may require that all funds deposited into Collateral Deposit Account
be swept on a daily basis into a collection account maintained by the Grantor
with the Administrative Agent (the “Collection Account”). The Administrative
Agent shall hold and apply funds received into the Collection Account as
provided by the terms of Section 7.3.

          7.2. Covenant Regarding New Deposit Accounts. Before opening or
replacing any Collateral Deposit Account or other Deposit Account that will not
constitute an Excluded Deposit Account, the Grantor shall (a) obtain the
Administrative Agent’s consent in writing to the opening of such Deposit
Account, and (b) cause each bank or financial institution in which it seeks to
open a Deposit Account, to enter into a Deposit Account Control Agreement with
the Administrative Agent in order to give the Administrative Agent Control of
such Deposit Account. In the case of Deposit Accounts maintained with Lenders,
the terms of such agreement shall be subject to the provisions of the Credit
Agreement regarding setoffs.

          7.3. Application of Proceeds; Deficiency. All amounts deposited in the
Collection Account shall be deemed received by the Administrative Agent in
accordance with Section 2.18 of the Credit Agreement and shall, after having
been credited to the Collection Account, be applied (and allocated) by
Administrative Agent in accordance with Section 2.10(b) of the Credit Agreement;
provided that, so long as no Default has occurred and is continuing, collections
which are received into the Collection Account shall be deposited into the
Borrower’s Funding Account rather than being used to reduce amounts owing under
the Credit Agreement. After maturity of the Obligations, whether by acceleration
or otherwise, the Administrative Agent may require all other cash proceeds of
the Collateral, which are not required to be applied to the Obligations pursuant
to Section 2.11 of the Credit Agreement, to be deposited in a special
non-interest bearing cash collateral account with the Administrative Agent and
held there as security for the Secured Obligations. The Grantor shall have no
control whatsoever over said cash collateral account. Any such proceeds of the
Collateral shall be applied in the order set forth in Section 2.18 of the Credit
Agreement unless a court of competent jurisdiction shall otherwise direct. The
balance, if any, after all of the Secured Obligations have been satisfied, shall
be deposited by the Administrative Agent into the Grantor’s general operating
account with the Administrative Agent. The Grantor shall remain liable for any
deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all Secured Obligations, including any attorneys’ fees and
other expenses incurred by Administrative Agent or any Lender to collect such
deficiency.

ARTICLE VIII
GENERAL PROVISIONS

          8.1. Waivers. The Grantor hereby waives notice of the time and place
of any public sale or the time after which any private sale or other disposition
of all or any part of the Collateral may be made. To the extent such notice may
not be waived under applicable law, any notice made shall be deemed reasonable
if sent to the Grantor, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, the Grantor waives all claims, damages, and demands
against the Administrative Agent or any Lender arising out of the repossession,
retention or sale of the Collateral, except such as arise solely out of the
gross negligence or willful misconduct of the Administrative Agent or such
Lender as finally determined by a court of competent jurisdiction. To the extent
it may lawfully do so, the Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Administrative Agent or any Lender, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, the Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.

20

--------------------------------------------------------------------------------



          8.2. Limitation on Administrative Agent’s and Lenders’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither the Administrative Agent nor any Lender
shall have any other duty as to any Collateral in its possession or control or
in the possession or control of any agent or nominee of the Administrative Agent
or such Lender, or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the Administrative Agent to exercise remedies
in a commercially reasonable manner, the Grantor acknowledges and agrees that it
is commercially reasonable for the Administrative Agent (i) to fail to incur
expenses deemed significant by the Administrative Agent to prepare Collateral
for disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as the Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral. The Grantor
acknowledges that the purpose of this Section 8.2 is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent would be
commercially reasonable in the Administrative Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Administrative
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.2. Without limitation upon the foregoing,
nothing contained in this Section 8.2 shall be construed to grant any rights to
the Grantor or to impose any duties on the Administrative Agent that would not
have been granted or imposed by this Security Agreement or by applicable law in
the absence of this Section 8.2.

          8.3. Compromises and Collection of Collateral. The Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, the Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

          8.4. Secured Party Performance of Grantor’s Obligations. Without
having any obligation to do so, the Administrative Agent may perform or pay any
obligation which the Grantor has agreed to perform or pay in this Security
Agreement and the Grantor shall reimburse the Administrative Agent for any
amounts paid by the Administrative Agent pursuant to this Section 8.4. The
Grantor’s obligation to reimburse the Administrative Agent pursuant to the
preceding sentence shall be a Secured Obligation payable on demand.

21

--------------------------------------------------------------------------------



          8.5. Specific Performance of Certain Covenants. The Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(d), 4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14,
4.15, 4.16, 5.3, or 8.7 or in Article VII will cause irreparable injury to the
Administrative Agent and the Lenders, that the Administrative Agent and Lenders
have no adequate remedy at law in respect of such breaches and therefore agrees,
without limiting the right of the Administrative Agent or the Lenders to seek
and obtain specific performance of other obligations of the Grantor contained in
this Security Agreement, that the covenants of the Grantor contained in the
Sections referred to in this Section 8.5 shall be specifically enforceable
against the Grantor.

          8.6. Dispositions Not Authorized. The Grantor is not authorized to
sell or otherwise dispose of the Collateral except as set forth in Section
4.1(d) and notwithstanding any course of dealing between the Grantor and the
Administrative Agent or other conduct of the Administrative Agent, no
authorization to sell or otherwise dispose of the Collateral (except as set
forth in Section 4.1(d)) shall be binding upon the Administrative Agent or the
Lenders unless such authorization is in writing signed by the Administrative
Agent with the consent or at the direction of the Required Secured Parties.

          8.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission
of the Administrative Agent or any Lender to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Security Agreement whatsoever shall be valid unless in writing signed by
the Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 9.02 of the Credit Agreement and then only to the extent
in such writing specifically set forth. All rights and remedies contained in
this Security Agreement or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the Lenders until the Secured
Obligations have been paid in full.

          8.8. Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in any this Security Agreement
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.

          8.9. Reinstatement. This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against the Grantor for liquidation or reorganization, should the Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of the
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

          8.10. Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantor, the
Administrative Agent and the Lenders and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that the Grantor shall not have the right to assign its rights or
delegate its obligations under this Security Agreement or any interest herein,
without the prior written consent of the Administrative Agent. No sales of
participations, assignments, transfers, or other dispositions of any agreement
governing the Secured Obligations or any portion thereof or interest therein
shall in any manner impair the Lien granted to the Administrative Agent, for the
benefit of the Administrative Agent and the Lenders, hereunder.

22

--------------------------------------------------------------------------------



          8.11. Survival of Representations. All representations and warranties
of the Grantor contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

          8.12. Taxes and Expenses. Any taxes (including income taxes) payable
or ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantor, together with interest and penalties, if
any. The Grantor shall reimburse the Administrative Agent for any and all
out-of-pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be employees of the Administrative
Agent) paid or incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, collection and enforcement of
this Security Agreement and in the audit, analysis, administration, collection,
preservation or sale of the Collateral (including the expenses and charges
associated with any periodic or special audit of the Collateral). Any and all
costs and expenses incurred by the Grantor in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Grantor.

          8.13. Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

          8.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, a cash deposit or Supporting Letter of Credit has been
delivered to the Administrative Agent as required by the Credit Agreement) and
no commitments of the Administrative Agent or the Lenders which would give rise
to any Secured Obligations are outstanding.

          8.15. Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Grantor and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantor and the Administrative Agent relating to the
Collateral.

          8.16. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF INDIANA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

          8.17. CONSENT TO JURISDICTION. THE GRANTOR HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR INDIANA STATE COURT
SITTING IN INDIANAPOLIS, INDIANA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND THE GRANTOR
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE GRANTOR IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE GRANTOR AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN INDIANA.

23

--------------------------------------------------------------------------------



          8.18. WAIVER OF JURY TRIAL. THE GRANTOR, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

          8.19. Indemnity. The Grantor hereby agrees to indemnify the
Administrative Agent and the Lenders, and their respective successors, assigns,
agents and employees, from and against any and all liabilities, damages,
penalties, suits, costs, and expenses of any kind and nature (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Administrative Agent or any Lender is a party thereto) imposed on, incurred
by or asserted against the Administrative Agent or the Lenders, or their
respective successors, assigns, agents and employees, in any way relating to or
arising out of this Security Agreement, or the manufacture, purchase,
acceptance, rejection, ownership, delivery, lease, possession, use, operation,
condition, sale, return or other disposition of any Collateral (including,
without limitation, latent and other defects, whether or not discoverable by the
Administrative Agent or the Lenders or the Grantor, and any claim for Patent,
Trademark or Copyright infringement) other than liabilities, damages, penalties,
suits, costs, and expenses arising due to the gross negligence or willful
misconduct of the Administrative Agent or the Lenders.

          8.20. Counterparts. This Security Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Security Agreement by
signing any such counterpart.

ARTICLE IX
NOTICES

          9.1. Sending Notices. Any notice required or permitted to be given
under this Security Agreement shall be sent by United States mail, telecopier,
personal delivery or nationally established overnight courier service, and shall
be deemed received (a) when received, if sent by hand or overnight courier
service, or mailed by certified or registered mail notices or (b) when sent, if
sent by telecopier (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient), in each case addressed to the Grantor
at the address set forth on Exhibit A as its principal place of business, and to
the Administrative Agent and the Lenders at the addresses set forth in
accordance with Section 9.01 of the Credit Agreement.

          9.2. Change in Address for Notices. Each of the Grantor, the
Administrative Agent and the Lenders may change the address for service of
notice upon it by a notice in writing to the other parties.

ARTICLE X
THE ADMINISTRATIVE AGENT

          JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for
the Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.

[Signature Page Follows]

24

--------------------------------------------------------------------------------



[Signature Page to Pledge and Security Agreement]

          IN WITNESS WHEREOF, the Grantor and the Administrative Agent have
executed this Security Agreement as of the date first above written.

 

 

 

 

ESCALADE, INCORPORATED

 

 

 

By:

/s/ DEBORAH J. MEINERT

 

 

 

 

Name: Deborah J. Meinert, VP Finance and CFO

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ H. ROBERT HILL

 

 

 

 

Name: H. Robert Hill, Vice President


--------------------------------------------------------------------------------



[Acknowledgment Page to Pledge and Security Agreement]

 

 

STATE OF INDIANA

)

 

) SS

COUNTY OF VANDERBURGH

)

        Before me, a Notary Public in and for the State of Indiana, personally
appeared Deborah J. Meinert, the VP Finance and CFO of ESCALADE, INCORPORATED,
an Indiana Corporation, who acknowledged the execution of the foregoing Pledge
and Security Agreement for and on behalf of such corporation.

        Witness my hand and Notarial Seal this 30th day of April, 2009.

 

 

 

 

 

/s/ KERRI LYNN REXING

 

 

 

 

 

Kerri Lynn Rexing, Notary Public

 

 

 

 

 

 

My county of residence is:  Gibson

 

 

 

 

 

My commission expires:   Oct. 14, 2015

 

 

 

 

 


--------------------------------------------------------------------------------



EXHIBIT A
(See Sections 3.2, 3.3, 3.4, 3.9 and 9.1 of Security Agreement)

GRANTOR’S INFORMATION AND COLLATERAL LOCATIONS

 

 

 

I.

Name of Grantor: Escalade, Incorporated

 

 

II.

State of Incorporation or Organization: Indiana

 

 

III.

Type of Entity: Corporation

 

 

IV.

Organizational Number assigned by State of Incorporation or Organization:
_________________

 

 

V.

Federal Identification Number: ________________________________

 

 

VI.

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

 

 

 

_____________________________

 

_____________________________

 

_____________________________

 

_____________________________

 

 

 

 

Attention: ____________________

 

 

VII.

Locations of Collateral:

 

 

 

(a)

Properties Owned by the Grantor:

 

 

 

 

(b)

Properties Leased by the Grantor (Include Landlord’s Name):

 

 

 

 

(c)

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):


--------------------------------------------------------------------------------



EXHIBIT B
(See Section 3.5 of Security Agreement)

DEPOSIT ACCOUNTS

 

 

 

 

 

 

 

Name of Institution

 

Account Number

 

Check here if Deposit Account is a Collateral Deposit Account

 

Description of Deposit Account if not a Collateral Deposit Account

             

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

             


--------------------------------------------------------------------------------



EXHIBIT C
(See Section 3.7 of Security Agreement)

LETTER OF CREDIT RIGHTS

 

CHATTEL PAPER

 

--------------------------------------------------------------------------------



EXHIBIT D
(See Section 3.10 and 3.11 of Security Agreement)

INTELLECTUAL PROPERTY RIGHTS

PATENTS

 

 

 

Patent Description

Patent Number

Issue Date

     

 

 

 

     

 

 

 

     

PATENT APPLICATIONS

 

 

 

Patent Application

Application Filing Date

Application Serial Number

     

 

 

 

     

 

 

 

     

 

 

 

     

TRADEMARKS

 

 

 

Trademark

Registration Date

Registration Number

     

 

 

 

     

 

 

 

     

 

 

 

     

TRADEMARK APPLICATIONS

 

 

 

Trademark Application

Application Filing Date

Application Serial Number

     

 

 

 

     

 

 

 

     

 

 

 

     

INTELLECTUAL PROPERTY LICENSES

 

 

 

Name of Agreement

Date of Agreement

Parties to Agreement

     

 

 

 

     

 

 

 

     

 

 

 

     


--------------------------------------------------------------------------------



EXHIBIT E
(See Section 3.11 of Security Agreement)

FIXTURES

I. Legal description, county and street address of property on which Fixtures
are located:

II. Name and Address of Record Owner:

______________________
______________________
______________________
______________________

--------------------------------------------------------------------------------



EXHIBIT F
(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

STOCKS

 

 

 

 

 

Issuer

Certificate
Number(s)

Number of Shares

Class of Stock

Percentage of
Outstanding Shares

         

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

 

 

         

BONDS

 

 

 

 

 

Issuer

Number

Face Amount

Coupon Rate

Maturity

         

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

 

 

         

GOVERNMENT SECURITIES

 

 

 

 

 

 

Issuer

Number

Type

Face Amount

Coupon Rate

Maturity

           

 

 

 

 

 

 

           

 

 

 

 

 

 

           

 

 

 

 

 

 

           

 

 

 

 

 

 

           

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

 

 

 

Issuer

Description of Collateral

Percentage Ownership Interest

     

 

 

 

     

 

 

 

     

 

 

 

     

 

 

 

     

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

--------------------------------------------------------------------------------



EXHIBIT G
(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

--------------------------------------------------------------------------------



EXHIBIT H
(See Section 4.4 and 4.8 of Security Agreement)

AMENDMENT

This Amendment, dated ________________, ___ is delivered pursuant to Section 4.4
of the Security Agreement referred to below. All defined terms herein shall have
the meanings ascribed thereto or incorporated by reference in the Security
Agreement. The undersigned hereby certifies that the representations and
warranties in Article III of the Security Agreement are and continue to be true
and correct. The undersigned further agrees that this Amendment may be attached
to that certain Pledge and Security Agreement, dated April __, 2009, between the
undersigned, as the Grantor, and JPMorgan Chase Bank, N.A., as the
Administrative Agent, (the “Security Agreement”) and that the Collateral listed
on Schedule I to this Amendment shall be and become a part of the Collateral
referred to in said Security Agreement and shall secure all Secured Obligations
referred to in said Security Agreement.

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

 

 

 

Title:

 


--------------------------------------------------------------------------------



SCHEDULE I TO AMENDMENT

STOCKS

 

 

 

 

 

Issuer

Certificate Number(s)

Number of Shares

Class of Stock

Percentage of
Outstanding Shares

         

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

 

 

         

BONDS

 

 

 

 

 

Issuer

Number

Face Amount

Coupon Rate

Maturity

         

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

 

 

         

 

 

 

 

 

         

GOVERNMENT SECURITIES

 

 

 

 

 

 

Issuer

Number

Type

Face Amount

Coupon Rate

Maturity

           

 

 

 

 

 

 

           

 

 

 

 

 

 

           

 

 

 

 

 

 

           

 

 

 

 

 

 

           

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

 

 

 

Issuer

Description of Collateral

Percentage Ownership Interest

     

 

 

 

     

 

 

 

     

 

 

 

     

 

 

 

     

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

COMMERCIAL TORT CLAIMS

 

 

 

Description of Claim

Parties

Case Number; Name of Court
where Case was Filed

     

 

 

 

     

 

 

 

     


--------------------------------------------------------------------------------



EXHIBIT I
(See “Assigned Contracts” Definition)

ASSIGNED CONTRACTS

--------------------------------------------------------------------------------



EXHIBIT J
COMMERCIAL TORT CLAIMS

 

--------------------------------------------------------------------------------



EXHIBIT K

EXCLUDED DEPOSIT ACCOUNTS

--------------------------------------------------------------------------------